DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 November 2019, 12 November 2020, 23 December 2020, 19 April 2021, 26 July 2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Objections
Claim 1 is objected to because of the following informalities:  
There appears to be an error in the claim wherein comments regarding the fees were submitted as the claim language. For clarity this language should be removed from the claim.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas H. Newman (US 2008/0140037, hereinafter referred to as “Newman”) in view of O’Brien et al. (Polymer 41 (2000) 6027-6031, from the IDS dated 26 November 2019, hereinafter referred to as “O’Brien”).
As to Claims 1 and 5: Newman teaches a method for making super absorbent polymers comprising crosslinking a monomer such as acrylic acid which has been partially neutralized [0021-0023], then drying the hydrogel polymers [0040], and finally a heat treatment step with a surface crosslinking reagent [0043]. Newman further teaches that the crosslinker composition contains the structure:

    PNG
    media_image1.png
    46
    212
    media_image1.png
    Greyscale
 wherein, 
    PNG
    media_image2.png
    77
    211
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    82
    145
    media_image3.png
    Greyscale
 [0007] and X can be any aliphatic group. 
Newman does not explicitly teach that the crosslinker composition contains and alkenyl or alkenylene group.
However, O’Brien teaches a method for polymerizing methyl methacrylate wherein the crosslinker is but-2-ene-1,4,diacrylate (Abstract, Results and Discussion). Newman and O’Brien are analogous art in that they are from the same field of endeavor, namely crosslinker compositions. At the time of filing it would have been obvious to modify the crosslinker of Newman to use the but-2-ene component of O’Brien as the X group of Newman because O’Brien teaches this can be used to form polymers (Abstract, Results and Discussion) which has the structure of Chemical Formula 1-3.
As to Claim 2: Newman and O’Brien render obvious the method of claim 1 (supra). O’Brien further teaches that the R1 and R2 can be hydrogen (Results and Discussion).
As to Claim 3: Newman and O’Brien render obvious the method of claim 1 (supra). Newman further teaches that the R1 and R2 can be C1 – C4 alkyls [0007].
As to Claim 4: Newman and O’Brien render obvious the method of claim 1 (supra). O’Brien teaches a method for polymerizing methyl methacrylate wherein the crosslinker is but-2-ene-1,4,diacrylate (Abstract, Results and Discussion).
As to Claim 6: Newman and O’Brien render obvious the method of claim 1 (supra). Newman further teaches that this can be the only crosslinking agent (i.e., 100% [0019].
As to Claim 7: Newman and O’Brien render obvious the method of claim 1 (supra). Newman further teaches that the crosslinking agent is present in an amount of 100 to 50,000 ppm or 0.01-5% [0019].
As to Claim 8: Newman and O’Brien render obvious the method of claim 1 (supra). Newman teaches that the drying can be performed at 180°C [0041].
As to Claim 9: Newman and O’Brien render obvious the method of claim 1 (supra). Newman teaches that the drying can be performed for 15 minutes [0041].
 As to Claim 10: Newman and O’Brien render obvious the method of claim 1 (supra). Newman and O’Brien teach a composition that is made by the same steps and with the same components as the instant claim 1 and would therefore be expected to have the same properties.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew J. Oyer/Primary Examiner, Art Unit 1767